MEMORANDUM **
The motion to proceed in forma pauperis is granted. The Clerk shall amend the docket to reflect this status. The Clerk shall file petitioners’ response to the court’s order to show cause received on July 2, 2007. This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming an Immigration Judge’s order denying petitioners Maria De Los Angeles Gaona Avila and Erick Salvador Gaona’s applications for cancellation of removal.
A review of the response to the court’s May 18, 2007 order to show cause, and the administrative record, demonstrates that petitioner Erick Salvador Gaona has presented no evidence that he has a qualifying relative as defined in 8 U.S.C. *387§ 1229b(b)(1)(D). See Molina-Estrada v. INS, 293 F.3d 1089, 1093-94 (9th Cir. 2002). The BIA therefore correctly concluded that, as a matter of law, petitioner Erick Salvador Gaona was ineligible for cancellation of removal. Accordingly, the court sua sponte summarily denies the petition for review with regard to petitioner Erick Salvador Gaona because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
We have reviewed the response to the court’s May 18, 2007 order to show cause with regard to petitioner Maria De Los Angeles Gaona Avila, and we conclude that petitioner has failed to raise a colorable constitutional or legal claim to invoke our jurisdiction over this petition for review because this court has upheld the constitutionality of the Board of Immigration Appeals’ streamlining procedures. See Falcon Carriche v. Ashcroft, 350 F.3d 845 (9th Cir.2003); Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001). Further, this court has held that the Nicaraguan Adjustment and Central American Relief Act special rule cancellation does not violate equal protection. Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 602-03 (9th Cir. 2002); Ram v. INS, 243 F.3d 510, 517 (9th Cir.2001). Accordingly, the court sua sponte dismisses this petition for review with regard to petitioner Maria De Los Angeles Gaona Avila for lack of jurisdiction. See 8 U.S.C. § 1252(a)(2)(B)(i); Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003); Montero-Martinez v. Ashcroft, 277 F.3d 1137, 1144 (9th Cir. 2002).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.